UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MOAMMAR BADAWI DOKHAN, et al.,
         Petitioners,
                v.                                             Civil Action No. 08-0987 (JDB)
 GEORGE W. BUSH, et al.,
         Respondents.


                                              ORDER

        Upon consideration of [106] petitioner's motion to compel production of the declassified

factual return, [110] respondents' opposition thereto, and the entire record herein, it is hereby

ORDERED that respondents shall produce the declassified return to petitioner's counsel by not

later than April 22, 2009. Although the return is not due until April 24, 2009 under § I.A of the

Case Management Order, respondents recognize that petitioner's counsel, Kristine Huskey, must

be able to discuss the declassified return with petitioner when Ms. Huskey meets with him on

April 23, 2009. But respondents' proposal -- that the declassified return be produced on the date

of her meeting -- does little to abate that concern because it does not provide Ms. Huskey with an

opportunity to review the declassified return before meeting with petitioner. Production on April

22, 2009, however, will give Ms. Huskey that opportunity without overly burdening respondents.

In producing the declassified return, respondents shall coordinate with Ms. Huskey to take into

account her travel schedule to Guantanamo Bay.

        SO ORDERED.


                                                      /s/ John D. Bates
                                                      JOHN D. BATES
                                                  United States District Judge
Date:   April 15, 2009